DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant's claim for foreign priority under 
35 U.S.C. 119(a)-(d).  The certified copy has been filed on 06/19/2019. 

Information Disclosure Statement

3.	The references cited in the information disclosure statement (IDS) filed on 11/02/2018 have been are considered an initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Allowable Subject Matter

4.	Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-10:  the limitations “a via hole electrode penetrating the piezoelectric substrate and 
    The following is an examiner’s statement of reasons for allowance of claims 11-18: the limitations “preparing a structure including the piezoelectric substrate,... and the heat dissipating member having higher thermal conductivity than the cover member, provided on the wiring electrode, extending from the wiring electrode toward the cover member, and penetrating the cover member; applying laser light to the second main surface of the piezoelectric substrate to form a plurality of through holes penetrating from the first main surface toward the second main surface; forming the via hole electrode by disposing an electrode material in the plurality of through holes” in combination with other claimed limitations in independent claim 11 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 12-18 are either directly or indirectly dependent upon claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion 

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The closest prior references contain:
		The reference to KUDO et al. (US 2010/0277035) shows a piezoelectric device includes a piezoelectric substrate, a conductive pattern which is provided on one main surface of the piezoelectric substrate and which includes an IDT electrode, a supporting layer which is arranged on the one main surface of the piezoelectric substrate so as to surround the periphery of an IDT-forming region in which the IDT electrode is provided and which has a thickness greater than that of the IDT electrode, and a cover layer which is arranged on the supporting layer and which covers the IDT-forming region. 
		The reference to Sung (US 20160357378) shows surface acoustic wave devices and methods of forming such devices using CVD techniques are disclosed and described. A mold can be provided which has an interface surface configured to inversely match a configuration intended for the working surface of a diamond layer in a tool. An adynamic diamond mass or layer is then deposited upon the diamond interface surface of the mold, and a support layer is joined to the growth surface of the adynamic diamond layer. 

		The reference to SUGAYA et al. (US 2017/0077896) shows a radio frequency module includes a transmission terminal, a transmission filter connected to the transmission terminal, a common terminal, a reception filter which is connected to the common terminal, a reception terminal, a branch point to which the common terminal, the transmission filter, and the reception filter are connected, a transmission path connecting the transmission terminal and the branch point, a reception path connecting the reception terminal and the branch point, a common path connecting the common terminal and the branch point, a matching circuit connected to the common path, and an inductor circuit that includes a first inductor that defines a propagation path through electromagnetic coupling to at least one of the transmission path, the common path, the matching circuit, and the reception path, and a second inductor that is positioned so as not to be electromagnetically coupled to the transmission path, the common path, the matching circuit, or the reception path. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848